                  Exhibit 3




Case 3:17-cv-00727-RJC-DCK Document 90-3 Filed 08/14/19 Page 1 of 3
From:           Stephen Anderson
To:             Laura Chapman
Subject:        Re: USPTO Proceeding Nos. 91245908 and 91205049
Date:           Wednesday, July 31, 2019 5:01:06 PM


Sure. Please provide a brief description of your concerns and any grounds and authority
therefor.

On Wed, Jul 31 , 2019, 4:39 PM Laura Chapman <LChapman@sheppardmullin com> wrote:

  I would like to speak with you about the subpoena this week. When are you available?

  From: Stephen Anderson <namesavers@gmail com>
  Sent: Wednesday, July 31 , 2019 4:33 PM
  To: Laura Chapman <LChapman@sheppardmullin com>
  Subject: Re: USPTO Proceeding Nos. 91245908 and 91205049

  On what grounds?

  On Wed, Jul 31 , 2019 at 4: 17 PM Laura Chapman <LChapman@sheppardmullin com>
  wrote:

     Counsel:

     When are you available to meet and confer on a motion to quash the subpoena?

     Laura Chapman

     415 217 9899


     From: Stephen Anderson <attomeys@brandxperts com>
     Sent: Wednesday, July 17, 2019 7:39 PM
     To: Laura Chapman <LChapman@sheppardmullin com>; Toni Qiu
     <TQiu@sheppardmullin com>; Mary Tom-Hum <MTom-Hum@sheppardmullin com>;
     SFTMdocket <sftmdocket@sheppardmullin com>
     Subject: RE: USPTO Proceeding Nos. 91245908 and 91205049

     Please find attached PROLACTO's Notices of Supplemental Authority filed in the
     aforementioned matters and the Exhibits A and B thereto .

     Sincerely yours,

     Stephen L. Anderson
     Anderson Law
     WE PROTECT IMAGINATION@

     Offices in Temecula, California --- WEBSITES EVERYWHERE!
     email: attomeys@brandXperts com

     Anderson Law
     41923 Second Street, Suite 201

     Case 3:17-cv-00727-RJC-DCK Document 90-3 Filed 08/14/19 Page 2 of 3
Temecula, California 92590 U.S.A.
+(951) 296-1700 tel.




®
VISIT OUR VIRTUAL VILLAGE:
http ://www.brandxperts.com/ TRADEMARKS
http-//www copyrightpros com/ COPYRIGHTS
http-//www namesavers net/ DOMAIN NAMES
http-//www mybrandsonline com/ REGISTER NOW!
http ://www.weprotectimagination.com/ IP SOLUTIONS

Attention- This message is sent by a law firm and may contain information that is
privileged or confidential. If you received this transmission in error, please notify the
sender by reply e-mail and delete the message and any attachments.




Case 3:17-cv-00727-RJC-DCK Document 90-3 Filed 08/14/19 Page 3 of 3
